May 20, 1909. The opinion of the Court was delivered by
This is an ex parte proceeding in re
the case mentioned in the record.
Upon hearing the petition, his Honor, Judge Klugh, made the following order: "That James M. Ferguson and Frank Ferguson do show cause before me at Chambers, in Greenville, South Carolina, on March 24, 1908, at 11 o'clock a. m., or at such time as may be designated by the Court, why the sum of thirty-nine hundred and sixty-five *Page 564 
and 79-100 ($3,965.79) dollars, and the further sum of sixteen hundred and sixty-one and 66-100 ($1,661.66) dollars should not be paid to James M. Ferguson, or his attorneys, and to further show cause why trustees should not be appointed to take charge of the said sum of twenty-five hundred ($2,500) dollars, to invest the same and pay over the interest thereof annually to the said James M. Ferguson."
The appellants made return to the rule to show cause, whereupon the Circuit Judge made an order which concludes as follows:
"That John Ferguson, Annie Wardlaw, Janie White, Hattie Valentine, Henry Grady Ferguson and Mattie Ferguson, be made parties to this proceeding, and a copy of this petition be forthwith served upon them, the non-resident parties to be served by publication.
"Further ordered: That James Ferguson and Frank Ferguson do comply with the order of Judge Ernest Gary, appointing them trustees within ten (10) days from the date of this order, and that in the event they should fail to do so, that the referee do recommend two (2) suitable persons, for the appointment of trustees of the said James M. Ferguson by the Court.
"Further ordered: That this proceeding be referred to T.J. Mauldin, Esq., of Pickens, South Carolina, as special referee, to take the testimony and report his conclusions of law and of fact, upon the issues raised by the petition and return herein, except as to those issues determined by this order, and that said referee have leave to report any special matter."
This order was merely administrative, and not appealable at this time.
This Court is, therefore, without jurisdiction to determine the questions presented by the exceptions.
Appeal dismissed. *Page 565